 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NOBLE BERNISEARL MCGILL EL                         No. 2:19-cv-01958-MCE-CKD PS
     BEY,
12
                        Plaintiff,
13                                                      ORDER AND
            v.
14                                                      FINDINGS AND RECOMMENDATIONS
     A. DIAZ, et al.,
15
                        Defendants.
16

17

18          Plaintiff Noble BernisEarl McGill El Bey is proceeding without counsel in this action.

19   His first complaint was dismissed with leave to amend. (ECF No. 3.) Plaintiff filed his first

20   amended complaint (“FAC”), which is presently before the court. (ECF No. 4.) The federal in

21   forma pauperis statute authorizes federal courts to dismiss a case if the action is legally frivolous

22   or malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

23   from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

24          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

25   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

26   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

27   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

28   490 U.S. at 327.
                                                       1
 1           To avoid dismissal for failure to state a claim, a complaint must contain more than “naked

 2   assertions,” “labels and conclusions,” or “a formulaic recitation of the elements of a cause of

 3   action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,

 4   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 5   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

 6   upon which the court can grant relief must have facial plausibility. Twombly, 550 U.S. at 570.

 7   “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

 8   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

 9   U.S. at 678. When considering whether a complaint states a claim upon which relief can be

10   granted, the court must accept the well-pled factual allegations as true, Erickson v. Pardus, 551

11   U.S. 89, 94 (2007), and construe the complaint in the light most favorable to the plaintiff, see

12   Papasan v. Allain, 478 U.S. 265, 283 (1986).

13           Pro se pleadings are liberally construed. See Haines v. Kerner, 404 U.S. 519, 520-21

14   (1972); Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1988). Unless it is clear

15   that no amendment can cure the defects of a complaint, a pro se plaintiff proceeding in forma

16   pauperis is ordinarily entitled to notice and an opportunity to amend before dismissal. See Noll v.

17   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) superseded on other grounds by statute as stated in

18   Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000) (en banc); Franklin v. Murphy, 745 F.2d 1221,

19   1230 (9th Cir. 1984).

20           The FAC names four defendants: the California Highway Patrol, California Department of
21   Motor Vehicles, Officer A. Diaz, and Officer Danny Leece. The complaint alleges that plaintiff

22   was pulled over by Officer A. Diaz, who issued plaintiff a citation for failure to have a proper

23   vehicle registration plate. (ECF No. 4 at 2.) Plaintiff then went to the Tracy Highway Patrol

24   Office where Officer Leece informed plaintiff that California does not recognize his indigenous

25   plates. (Id.)

26           Plaintiff claims that he was not in California Highway Patrol’s jurisdiction as a result of
27   his status as an Indigenous Aboriginal Moorish American National. (Id.) Plaintiff additionally

28   alleges that “No Law requires you to record / pledge your private automobile,” cites to the UCC,
                                                       2
 1   the criminal code, the Illinois Supreme Court, and the “Proclamation, Ancient Imperial Moors

 2   Are Out of Interregnum.” (Id.) Plaintiff’s FAC suffers from similar defects the court outlined in

 3   dismissing his original complaint. (See ECF No. 3.)

 4          As an initial matter, plaintiff cannot state a claim upon which relief can be granted

 5   premised on 18 U.S.C. §§ 241, 242, as these federal criminal statutes confer neither any

 6   substantive rights nor any private rights to bring a civil action for damages. See Aldabe v.

 7   Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (per curiam).

 8          Additionally, plaintiff cannot state a claim premised on the assertion that California

 9   officers, while in California, lacked jurisdiction over plaintiff, or any similar claim of sovereign

10   immunity. The United States has not recognized the Moorish Nation as a sovereign state. See

11   Ingram El v. Crail, 2019 WL 3860192, at *3 (E.D. Cal. Aug. 16, 2019) (“[T]he United States has

12   not recognized the sovereignty of the Moorish Nation, thus precluding sovereign immunity

13   claims” (quoting Khattab El v. U.S. Justice Dep’t, 1988 WL 5117, at 5 (E.D. Pa. Jan. 22, 1988));

14   Benton–El v. Odom, 2007 WL 1812615, at *6 (M.D.Ga. June 19, 2007); Osiris v. Brown, 2005

15   WL 2044904, at *2 (D.N.J. Aug.24, 2005); see also We the People Beys and Els v. State of New

16   York, 165 F.3d 16, 1998 WL 801875, at *1 (2nd Cir. 1998) (unpublished opinion). Plaintiff

17   cannot unilaterally bestow sovereign immunity upon himself. See United States v. Lumumba,

18   741 F.2d 12, 15 (2nd Cir. 1984).

19          Finally, plaintiff’s claim that the government cannot require citizens to register their

20   vehicles is without merit. Requiring vehicles to be registered is an exercise of the police power of
21   the state. See Ingels v. Boteler, 100 F.2d 915, 919 (9th Cir. 1938).

22          Due to the reasons explained above, the FAC is legally frivolous and plaintiff has not

23   stated a claim upon which relief can be granted. Although plaintiff is proceeding pro se, and the

24   court liberally construes his pleading, the undersigned concludes that allowing plaintiff to file an

25   additional amended complaint would be futile.

26          Accordingly, IT IS HEREBY RECOMMENDED that:
27          1. The action be dismissed without leave to amend; and

28          2. The Clerk of Court be directed to close this case.
                                                       3
 1           In light of those recommendations, IT IS ALSO ORDERED that all pleading, discovery,

 2   and motion practice in this action are STAYED pending resolution of the findings and

 3   recommendations. With the exception of objections to the findings and recommendations, and

 4   non-frivolous motions for emergency relief, the court will not entertain or respond to any motions

 5   or filings until the findings and recommendations are resolved.

 6           These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 8   days after being served with these findings and recommendations, any party may file written

 9   objections with the court and serve a copy on all parties. Such a document should be captioned

10   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

11   shall be served on all parties and filed with the court within fourteen (14) days after service of the

12   objections. The parties are advised that failure to file objections within the specified time may

13   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

14   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

15           IT IS SO ORDERED AND RECOMMENDED.

16   Dated: December 26, 2019
                                                       _____________________________________
17
                                                       CAROLYN K. DELANEY
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20   16.noble.1958

21

22

23

24

25

26
27

28
                                                       4
